
	

114 HR 242 IH: Affordability for Constant and Continual Education to Enhance Student Success Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Ms. Loretta Sanchez of California (for herself, Mr. Scott of Virginia, Mr. Cummings, Mr. David Scott of Georgia, Mr. DeFazio, Mr. Vargas, Ms. Norton, Mr. Meeks, Mr. Lowenthal, Mr. Cicilline, Ms. Brown of Florida, Ms. Clark of Massachusetts, Ms. Moore, Mr. Cohen, Mr. Rangel, Mr. Gene Green of Texas, Mr. Delaney, Mr. Vela, Mr. Smith of Washington, Mr. Grayson, Mr. Yarmuth, Mr. Honda, Mr. Sires, Ms. Lee, Mr. Hastings, Mr. Nadler, Mr. Danny K. Davis of Illinois, Ms. Brownley of California, Mr. Blumenauer, Mr. Nolan, Ms. Clarke of New York, Mr. Castro of Texas, Mr. Farr, Mr. Rush, Ms. Schakowsky, Ms. Velázquez, Ms. Matsui, Ms. Castor of Florida, Mr. Perlmutter, Mr. Grijalva, Ms. Jackson Lee, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To restore access to year-round Federal Pell Grants.
	
	
 1.Short titleThis Act may be cited as the Affordability for Constant and Continual Education to Enhance Student Success Act or the All-Year ACCESS Act. 2.Year-round Federal Pell Grant students (a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
				
					(8)Year-round federal pell grant students
 (A)In generalNotwithstanding any other provision of this subsection, the Secretary shall award, to an eligible student who meets the requirements in subparagraph (B) who has received a Federal Pell Grant for an award year and is enrolled in a program of study for one or more additional payment periods during the same award year that are not otherwise covered by the student’s Federal Pell Grant, an additional Federal Pell Grant for the additional payment periods.
 (B)EligibilityIn order to be eligible to receive the additional Federal Pell Grant for an award year that is described in subparagraph (A), a student shall, in addition to meeting all eligibility requirements for the receipt of a Federal Pell Grant—
 (i)be enrolled on at least a half-time basis for a period of more than one academic year, or more than 2 semesters or the equivalent of 2 semesters, during a single award year; and
 (ii)be enrolled in a program of instruction at an institution of higher education for which the institution awards an associate or baccalaureate degree or a certificate.
 (C)AmountsIn the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of the Federal Pell Grants awarded to such student for the award year shall not exceed an amount equal to 150 percent of the total maximum Federal Pell Grant for such award year calculated in accordance with paragraph (7)(C)(iv)(II).
 (D)Inclusion in duration limitAny period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student’s duration limit under subsection (c)(5).
 (9)Crossover periodIn any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans 2 award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2015.  